                  UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF TENNESSEE
                       NASHVILLE DIVISION



SECURITIES AND EXCHANGE
COMMISSION,

                              Plaintiff,

                      v.                        Case No.

CAPWEALTH ADVISORS, LLC,
TIMOTHY J. PAGLIARA, AND                        JURY TRIAL
TIMOTHY R. MURPHY,                              DEMANDED

                              Defendants.



                                  COMPLAINT
      Plaintiff, Securities and Exchange Commission (the “Commission”), files its

complaint and alleges that:

                                   SUMMARY

      1.    From June 2015 through June 2018 (the “Relevant Period”) and for a

number of years preceding the Relevant Period, Defendants CapWealth Advisors,

LLC (“CapWealth”), Timothy J. Pagliara (“Pagliara”) and Timothy R. Murphy

(“Murphy”) (collectively “Defendants”) purchased, recommended, or held for

advisory clients mutual fund share classes that charged fees pursuant to Rule 12b-1




    Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 1 of 28 PageID #: 1
under the Investment Company Act of 1940 (“12b-1 fees”), even though lower-

cost share classes of the same funds were available.

      2.     CapWealth’s affiliated broker-dealer received 12b-1 fees from these

investments and shared portions of the fees with Pagliara and Murphy, who were

registered representatives of the broker-dealer.

      3.     Pagliara instructed the broker-dealer to send the 12b-1 fees from his

clients’ accounts to CapWealth’s holding company, of which Pagliara was the

majority owner and through which he received compensation from his advisory

and brokerage roles.

      4.     Separately, Murphy received 12b-1 fees from his clients’ mutual fund

investments as a portion of the compensation he received.

      5.     During the Relevant Period and for a number of years preceding the

Relevant Period, Defendants failed to disclose adequately the material conflicts of

interests with respect to the 12b-1 fees Pagliara and Murphy received, through

CapWealth’s affiliated broker-dealer, from their advisory clients’ investments in

mutual funds. Defendants’ failure to disclose adequately these material conflicts

of interests prevented their advisory clients from the opportunity to provide

informed consent to these conflicts.

      6.     As an investment adviser, CapWealth owed its advisory clients a

fiduciary duty to act in their best interests and to fully disclose all material facts


                                            2
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 2 of 28 PageID #: 2
about the advisory relationship, including disclosing any conflicts of interest that

might cause CapWealth to put its own interests before those of its clients.

       7.    CapWealth failed to disclose adequately the conflicts of interests with

respect to 12b-1 fees. Its Forms ADV Part 2A brochures disclosed only that firm

“principals” may receive 12b-1 fees, making no mention of the financial benefits to

Murphy, who was not a firm principal, and not otherwise disclosing that

CapWealth was indeed investing advisory clients in 12b-1 fee paying share classes

when lower-cost share classes were available, or the conflicts of interest associated

therewith.

       8.    As an investment adviser representative (“IAR”), Pagliara owed his

advisory clients a fiduciary duty to act in their best interests and to fully disclose

all material facts about the advisory relationship, including disclosing any conflicts

of interest that might cause Pagliara to put his own interests before those of his

clients.

       9.    Pagliara failed to disclose adequately the conflicts of interests to his

advisory clients. For example, Pagliara’s individual Forms ADV Part 2B Brochure

Supplements made no mention of him receiving 12b-1 fees, nor did the

management agreement governing his relationship with his advisory clients.

       10.   As an IAR, Murphy owed his advisory clients a fiduciary duty to act

in their best interests and to fully disclose all material facts about the advisory


                                           3
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 3 of 28 PageID #: 3
relationship, including disclosing any conflicts of interest that might cause Murphy

to put his own interests before those of his clients.

      11.    Murphy failed to disclose adequately the conflicts of interests to his

advisory clients. For example, Murphy’s individual Forms ADV Part 2B Brochure

Supplements made no mention of him receiving 12b-1 fees, nor did the

management agreement governing his relationship with his advisory clients.

Moreover, Murphy made misleading statements to advisory clients regarding the

availability of lower-cost share classes.

      12.    In addition, the Defendants breached their duty to seek best execution

for their clients by investing them in share classes with 12b-1 fees rather than

lower-cost share classes of the same funds.

      13.    Finally, CapWealth failed to adopt and implement written compliance

policies and procedures reasonably designed to prevent violations of the

Investment Advisers Act of 1940 (“Advisers Act”) and the rules thereunder in

connection with its mutual fund share class selection practices.

      14.    By the conduct detailed in this Complaint, Defendants violated

Section 206(2) of the Advisers Act [15 U.S.C. § 80b-6(2)] and CapWealth violated

Section 206(4) of the Advisers Act [15 U.S.C. § 80b-6(4)] and Rule 206(4)-7

thereunder [17 C.F.R. § 275.206(4)-7].




                                            4
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 4 of 28 PageID #: 4
                           JURISDICTION AND VENUE

      15.    The Commission brings this action pursuant to Section 214(a) of the

Advisers Act [15 U.S.C. § 80b-14(a)] to enjoin Defendants from engaging in the

transactions, acts, practices, and courses of business alleged in this Complaint, and

transactions, acts, practices, and courses of business of similar purport and object,

for civil penalties, and for other equitable relief.

      16.    This Court has jurisdiction over this action pursuant to Section 214(a)

of the Advisers Act [15 U.S.C. § 80b-14(a)].

      17.    Defendants, directly and indirectly, have made use of the mails, the

means and instruments of transportation and communication in interstate

commerce, and the means and instrumentalities of interstate commerce in

connection with the transactions, acts, practices, and courses of business alleged in

the Complaint.

      18.    Venue is proper because certain of the transactions, acts, practices,

and courses of business constituting violations of federal securities laws occurred

in the Middle District of Tennessee, Pagliara and Murphy reside in the District and

resided in this District at the time of the events alleged herein, and CapWealth has

its principal place of business in this District.

      19.    Defendants, unless restrained and enjoined by this Court, will

continue to engage in the transactions, acts, practices, and courses of business


                                            5
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 5 of 28 PageID #: 5
alleged in this Complaint, and in transactions, acts, practices, and courses of

business of similar purport and object.

                                  DEFENDANTS

      20.    CapWealth is a Tennessee limited liability company based in

Franklin, Tennessee that has been registered with the Commission as an

investment adviser since 2009. On its Form ADV dated March 30, 2020,

CapWealth reported that it had approximately $1.1 billion in regulatory assets

under management. CapWealth is a wholly-owned subsidiary of CapWealth

Group, LLC (“CapWealth Group”).

      21.    Pagliara, aged 63, is a resident of Franklin, Tennessee and is

CapWealth’s founder and chairman, chief investment officer, and an IAR of the

firm. During the Relevant Period, Pagliara also was a registered representative of

CapWealth’s affiliated broker-dealer, CapWealth Investment Services, LLC

(“CWIS”), which operated as a Commission-registered broker-dealer from 2009

until June 2018. Pagliara is the majority owner of CapWealth Group which wholly

owned CWIS when it operated as a broker-dealer. Instead of directly receiving

12b-1 fee compensation earned through his role as a CWIS registered

representative, Pagliara instructed that his personal share of 12b-1 fees generated

by his advisory clients’ accounts be sent to CapWealth Group, which then paid him

firm profits, after expenses, based on his ownership stake.


                                          6
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 6 of 28 PageID #: 6
      22.    Murphy, aged 61, is a resident of Franklin, Tennessee and is a

CapWealth IAR, and was a registered representative of CWIS during the Relevant

Period. Murphy also serves as CapWealth’s Managing Director of Wealth

Management. Murphy, as a CWIS representative, received as compensation

portions of the 12b-1 fees incurred by his advisory clients’ accounts.

                            STATEMENT OF FACTS

A.    Background regarding mutual fund share classes

      23.    Mutual funds are common investments for individuals. A mutual

fund pools money from many investors and invests the money in securities or other

assets.

      24.    A mutual fund frequently offers investors different “share classes.”

Each class represents an interest in the same “pool” (or investment portfolio) of

securities and other assets, and a mutual fund’s investment objective does not vary

among classes.

      25.    A single mutual fund will often have share classes with different

expense ratios, with the share classes that have higher total annual fund operating

expenses generally having lower returns than share classes with lower total annual

fund operating expenses.

      26.    For example, some share classes have higher expenses because they

pay brokers more for selling or servicing that particular share class.


                                          7
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 7 of 28 PageID #: 7
      27.    In contrast, other share classes of the same fund may have lower

expenses because they do not pay brokers this additional compensation.

      28.    In other words, an individual investor may pay more, or less, for

precisely the same mutual fund investment, depending on the share class.

      29.    Fees and expenses are an important consideration in selecting a

mutual fund share class because these charges lower an investor’s returns.

      30.    Some mutual fund share classes offered to retail investment clients

charge fees pursuant to Rule 12b-1 under the Investment Company Act of 1940 to

cover fund distribution and sometimes certain shareholder services (“Retail Class

shares”). The 12b-1 fees are charged throughout the life of the mutual fund

investment and are deducted on an ongoing basis from the mutual fund’s assets.

Mutual funds pay these fees to the fund’s distributor or principal underwriter,

which generally remits the 12b-1 fees to the broker-dealer that distributes or sells

the shares. If the shares are subsequently transferred to another broker-dealer, then

the distributor will pay the 12b-1 fees to the new broker-dealer holding the shares.

      31.    CapWealth’s affiliate, CWIS, received 12b-1 fees through such an

arrangement. A portion of the 12b-1 fees were paid to Murphy as compensation,

while Pagliara, in turn, received certain 12b-1 fees that he earned as a CWIS

registered representative as net profits after expenses were paid through his

ownership stake in CapWealth Group.


                                          8
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 8 of 28 PageID #: 8
        32.   Many mutual funds also offer other share classes that do not charge

12b-1 fees and that go by a variety of names (e.g., “Class F2,” “Class Y,” “Class

Z,” “Advisory” or “Institutional” class shares (collectively, “Class I shares”)).

Over approximately the last fifteen years, mutual funds have increasingly made

Class I shares available to advisory clients through (among other things) the

creation of new adviser and institutional share classes or the utilization of existing

institutional share classes, all with either waived or reduced minimums in line with

Retail Class minimums.

        33.   Class I shares are, overall, lower-cost than Retail Class shares of the

same fund. An investor who holds Class I shares of a mutual fund will usually pay

lower total annual fund operating expenses – and, thus, will almost always earn

higher returns over time – than one who holds Retail Class shares of the same

fund.

        34.   Therefore, if a mutual fund offers a Class I share, and an investor is

eligible to own it, it is often better for the investor to purchase or hold the Class I

share because her returns will be higher, and the adviser is required to disclose its

conflict of interest if it does not recommend or select that class for the client. In

many cases, advisory clients who hold shares in classes charging 12b-1 fees may

convert those shares to Class I shares without cost or tax consequences to the

clients.


                                            9
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 9 of 28 PageID #: 9
B.     CapWealth Invested Clients in Share Classes That Charged 12b-1 Fees
       When Lower-Cost Share Classes Were Available

       35.   During the Relevant Period, CapWealth offered asset management

services to its advisory clients. As part of these services, CapWealth invested

many clients in a selection of mutual funds, chiefly using funds offered by Capital

Group’s American Funds.

       36.   During the same period, CapWealth represented to clients that it

performed periodic account reviews to determine if the investments in client

accounts remained consistent with the client’s specified investment criteria and the

client’s financial goals and objectives.

       37.   Advisory clients signed an Investment Management Agreement

(“IMA”) with CapWealth when they engaged Defendants to provide asset

management services. Those IMAs contained a schedule of management fees to

be charged. The fee schedule stated that the client would be charged a

management fee equal to a percentage of the total of the client’s assets under

management, with the percentage decreasing the larger the amount of assets under

management. Nothing in the IMAs disclosed or discussed the receipt of 12b-1

funds by CWIS, nor the portions of such fees that were passed on to Pagliara and

Murphy.

       38.   CWIS, CapWealth’s affiliated broker-dealer, acted as the introducing

broker-dealer on the mutual fund transactions in CapWealth’s advisory programs.


                                           10
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 10 of 28 PageID #: 10
      39.    CWIS accepted payments of ongoing 12b-1 fees for mutual fund

investments bought and held in clients’ advisory accounts well before the Relevant

Period. Over time, many mutual funds began offering share classes to investors,

including investors in fee-paying advisory accounts that did not charge 12b-1 fees.

These share classes typically had lower costs to investors than 12b-1 share classes

of the same funds because, among other things, they did not pay broker-dealers

12b-1 fees. The availability of these lower-cost share classes meant that

CapWealth’s advisory clients could often hold the same mutual fund’s pool of

securities and other assets, but pay less for precisely the same investment.

      40.    During the Relevant Period, the Defendants invested, recommended

or held advisory clients’ assets in mutual fund share classes that charged 12b-1

fees, even though clients were eligible to invest in or convert to share classes of the

same funds without 12b-1 fees

      41.    As a result, CapWealth’s broker-dealer affiliate, CWIS, received 12b-

1 fees that were later passed on to Pagliara and Murphy.

      42.    Between June 2015 and June 2018, the advisory clients of Pagliara

incurred a collective total of more than $228,000 in avoidable 12b-1 fees.

      43.    Between June 2015 and June 2018, the advisory clients of Murphy

incurred more than $223,000 in avoidable 12b-1 fees.




                                          11
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 11 of 28 PageID #: 11
       44.    Both Pagliara and Murphy served on the firm’s Investment

Committee, which, among other functions, reviewed and discussed the mutual

funds share classes that would be included on the firm’s model portfolio from

which IARs would select investments for clients.

       45.    Mutual funds published the availability of the lower-cost share classes

in publicly available prospectuses. Defendants thus knew or should have known,

and could have disclosed to their clients, that clients had an opportunity to obtain

lower-cost shares of the mutual funds they held or purchased, and Defendants

could have undertaken efforts to secure such shares for their clients whose

accounts they managed or advised.

       46.    During the Relevant Period, Pagliara and Murphy understood that

advisory clients, as a general matter, could avoid 12b-1 fees by investing in Class I

shares and other lower-cost share classes of a fund, when such a share class was

available to their clients.

       47.    Both Pagliara and Murphy, respectively, sent or received emails

concerning the availability of the lower-cost share classes during the Relevant

Period and, on occasion, did convert certain, but not all, client positions to those

cheaper shares.

       48.    For example, Murphy sent an email on June 21, 2016 instructing

CapWealth’s trading staff to have the firm’s clearing broker-dealer “convert the


                                          12
    Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 12 of 28 PageID #: 12
following F1 shares to F2 shares” for two client accounts. However, other clients

were not converted at that time to the lower-cost F2 shares that were available for

the funds listed by Murphy in his email.

      49.    Additionally, a portion of CapWealth’s clients were converted to

lower-cost share classes in 2015 as part of a trial effort to custody certain clients’

assets at a new clearing broker-dealer.

      50.    The clients that were migrated in 2015 to the new clearing broker-

dealer and placed in lower-cost shares classes were mostly the higher net worth

clients and the clients with whom the Defendants had their best relationships.

      51.    After these client assets were moved to the new clearing broker-

dealer, Pagliara asked CapWealth staff to calculate how much 12b-1 fee revenue

had declined as a result. Pagliara received an email on May 13, 2015, explaining

that the migration of clients to the new broker resulted in a $45,000 decline in 12b-

1 fee revenue so far.

      52.    Despite the ability during the Relevant Period to convert client assets

remaining at CapWealth’s old clearing broker-dealer to the same lower-cost share

classes being used for clients who were migrated to the new clearing broker-dealer,

Pagliara and Murphy did not convert all of their clients to the lower-cost

alternatives until those clients’ assets were moved to another, unaffiliated broker-

dealer in late 2017 and the first half of 2018 and CWIS was closed.


                                           13
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 13 of 28 PageID #: 13
      53.      Instead, between 2015 and June 2018, Pagliara and Murphy regularly

placed or held many of their advisory clients in higher-cost share classes with 12b-

1 fees that could have been avoided through investment in lower-cost share classes

of the same funds. These avoidable 12b-1 fees continued flowing to CWIS on a

recurring basis, and then on to Pagliara and Murphy, as compensation.

      54.      These investments were made without giving clients full and fair

disclosures concerning the conflicts of interest stemming from CapWealth’s,

Pagliara’s and Murphy’s share class selection practices for clients.

      55.      Pagliara admitted that he did not disclose any conflict of interest

arising from his share class selection practices because he did not believe that there

was a conflict of interest.

      56.      After the transition to the new broker-dealer in 2018, Murphy made

misleading statements to certain clients who inquired about the reason for the

conversions.

      57.      For example, one client inquired in an email on August 16, 2018:

“What prompted the recent trades?” Murphy responded that the client was

“recently converted” to a “new” share class “symbol,” adding: “same fund just

lower expenses.”

      58.      Murphy’s statement was misleading as it suggested the share class

itself was new (as opposed to new for the client), when it had been available since


                                           14
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 14 of 28 PageID #: 14
at least March 2012, and Murphy had, as far back as 2015, individually converted a

handful of other clients to the same lower-cost share class without 12b-1 fees,

while leaving the client who emailed in 2018 in the higher-cost share classes.

      59.    Similarly, another client reached out to Murphy about the conversions

and noted via email on March 17, 2019, that he was “still confused over exact

same funds having different expense ratios. That is a BIG difference compounded

over years … Why didn’t we do this years ago if its [sic] so good? It sure looks

good.” Murphy responded on March 25, 2019, writing: “…the industry continues

to evolve and as lower cost share classes become available we transition to them.”

      60.    Murphy’s written statement to the client was inaccurate and

misleading, as CapWealth had failed for years to transition all clients to available

lower-cost share classes without 12b-1 fees.

      61.    Despite the availability of lower-cost share classes, for years Pagliara

and Murphy collected 12b-1 fees and left their clients uniformed about the

Defendants’ conflicts of interest. In doing so, Defendants failed to disclose the

economic incentive underlying their share class selections for clients such that the

clients could decide whether or not to consent to a conflict that would result in

them paying more for their mutual fund investments.

      62.    Moreover, CapWealth did not adopt and implement any policies and

procedures designed to ensure that the costs associated with different available


                                         15
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 15 of 28 PageID #: 15
share classes of a fund would be evaluated when it made purchases for all clients,

or policies and procedures requiring the firm to seek the share class that offered the

most favorable value for each client.

C.     CapWealth’s Mutual Fund Share Class Disclosure Failures

       63.     As investment advisers, Defendants are fiduciaries for their advisory

clients. As such, Defendants owe their clients an affirmative duty of utmost good

faith, are obligated to provide full and fair disclosure of all material facts, and have

an affirmative obligation to employ reasonable care to avoid misleading their

clients.

       64.     Defendants’ duty to disclose all material facts includes a duty to tell

clients about all actual or potential conflicts of interest that might incline

CapWealth and its representatives to render investment advice that is not

disinterested, and how those conflicts could affect the advice provided to

Defendants’ advisory clients.

       65.     Defendants were required to provide their advisory clients with

disclosure sufficiently specific for the clients to understand the conflicts of interest

concerning Defendants’ advice about their investments in different classes of

mutual funds and to have an informed basis for consenting to or rejecting conflicts

of interest.




                                           16
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 16 of 28 PageID #: 16
      66.    Defendants failed to adequately disclose these conflicts of interest in

any of the disclosure documents provided to advisory clients, including

CapWealth’s Forms ADV or the IMAs provided to clients.

      67.    The Securities and Exchange Commission (the “Commission”)

mandates disclosure forms for certain investment advisers. These forms are known

as Form ADV, and more specifically Form ADV Part 2A. The Form ADV Part 2A

is commonly referred to as an investment adviser’s brochure.

      68.    Investment advisers like CapWealth must file the brochure with the

Commission and update it at least annually, and must provide their current

brochure to advisory clients, including prospective clients, prior to or concurrent

with the execution of an advisory agreement.

      69.    Brochures must include required disclosures about an investment

adviser’s business, including how the adviser is compensated, and advisers are

required, per the Brochure instructions, to disclose compensation they, or their

supervised persons, accept, “including asset-based sales charges or service fees

from the sale of mutual funds,” and they are required to “[e]xplain that this practice

presents a conflict of interest and gives you or your supervised persons an

incentive to recommend investment products based on the compensation received,

rather than on a client’s needs.”




                                         17
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 17 of 28 PageID #: 17
      70.    CapWealth knew or should have known that it was required by law to

disclose conflicts of interest to its advisory clients in its brochure because, among

other reasons, the instructions to Form ADV provided such guidance.

      71.    Throughout the Relevant Period, CapWealth disclosed to advisory

clients in the firm’s Form ADV Part 2A brochure that:

         [m]ost of the investment professionals of CapWealth are also
         registered with CWIS. It is not mandatory that clients open an
         account with CWIS. Compensation may be received by the
         principals of CapWealth when certain portfolio transactions are
         effected on behalf of investment advisory clients. Therefore, the
         principals of CapWealth may receive compensation as a result of
         acting in one or both capacities, including the receipt of 12b-1
         distribution payments from certain funds.

      72.    The disclosure remained unchanged from at least July 2014 until

client assets were moved to an unaffiliated broker-dealer in 2018.

      73.    When compared to the Defendants’ mutual fund selection practices

for clients, these disclosures were deficient.

      74.    First, the disclosures indicate that CapWealth’s principals “may

receive” such compensation when Pagliara was in fact receiving that

compensation.

      75.    Second, there is no disclosure that non-principals such as Murphy,

who had no ownership stake in the firm, would receive 12b-1 fees.

      76.    Third, CapWealth’s brochure did not disclose facts to explain that the

firm and certain IARs had a conflict of interest in selecting a fund’s 12b-1 fee

                                          18
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 18 of 28 PageID #: 18
paying share class when a lower-cost share class of the same fund without 12b-1

fees was available, and that they would and did regularly select share classes

paying 12b-1 fees when less-expensive share classes for the same fund were

available to their advisory clients.

      77.    Fourth, CapWealth failed to disclose to clients a significant aspect of

the financial conflict: that investing, or remaining invested, in share classes that

paid 12b-1 fees would generally reduce the overall return of such investments to

the clients in comparison to lower-cost share classes of the same mutual funds.

      78.    A reasonable reader could infer that the possible receipt of 12b-1 fees

described in the CapWealth brochure related only to recommending a certain

mutual fund over other mutual funds as an investment vehicle, as opposed to the

selection of a particular share class of a specific fund.

      79.    Separately, both Pagliara and Murphy provided their respective clients

with Forms ADV Part 2B Brochure Supplements, for which each IAR provided

approval of his own Supplement for distribution to clients after reviewing a draft

prepared by firm personnel.

      80.    The instructions for the Supplements state in pertinent part: “If the

supervised person receives commissions, bonuses or other compensation based on

the sale of securities or other investment products, including as a broker-dealer or




                                           19
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 19 of 28 PageID #: 19
registered representative, and including distribution or service (“trail”) fees from

the sale of mutual funds, disclose this fact.”

      81.    Pagliara’s Supplements contained no disclosure at all about the 12b-1

fees, commonly known in the securities industry as “trails,” that Pagliara received

through his ownership stake in CapWealth Group.

      82.    Murphy’s Supplements contained no disclosures at all about the 12b-1

fees that Murphy received as compensation as a CWIS registered representative.

      83.    Similarly, the CapWealth IMA stated that clients’ investments in

mutual funds “will also be subject to additional advisory and other fees and

expenses, as set forth in the prospectuses of those funds…” without providing any

more specificity about such fees and without identifying the conflict of interest

with respect to the 12b-1 fees received by CWIS and passed on to Pagliara and

Murphy.

      84.    Additionally, the IMAs did not explain that the vast majority of the

12b-1 fees generated by CapWealth client investments were entirely avoidable by

using lower-cost share classes of the same funds selected for clients.

      85.    The disclosure failures are significant because the CapWealth

brochure also stated: “CapWealth representatives must adhere to their fiduciary

duty. All representatives have to act in the best interests of its clients and make




                                          20
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 20 of 28 PageID #: 20
full and fair disclosure of all material facts. This is especially of concern where

conflicts of interest arise.”

       86.    Defendants did not provide full and fair disclosure to advisory clients

concerning their mutual fund share class selection practices and the resulting

material conflicts of interest.

D.     CapWealth’s Best Execution Failures

       87.    During the Relevant Period, CapWealth’s Form ADV Part 2A

brochure also stated:

         It is CapWealth’s policy to obtain the “best execution” of its
         customers’ securities transactions on a best efforts basis since the
         firm does not control trade execution. CapWealth, through the
         trading department at [CapWealth’s clearing broker-dealer] or any
         other custodian will cause each customer’ [sic] securities
         transactions to be executed in such a manner that the customer’s
         total cost or proceeds in each transaction is the most favorable
         under the circumstances.

       88.    However, CapWealth routinely invested its clients in mutual fund

share classes that charged 12b-1 fees when share classes of the same funds that

presented a more favorable value to the clients, under the particular circumstances

in place at the time of the transactions, were available to the clients.

       89.    CapWealth did not adopt and implement any procedures designed so

that the costs associated with different share classes of a fund would be evaluated

when it made purchases for each client, or otherwise seek the share class that




                                           21
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 21 of 28 PageID #: 21
offered the most favorable value for each client. CapWealth therefore failed to

seek best execution for these transactions.

      90.    For example, since January 2016, CapWealth invested certain

advisory clients in the American Funds Fundamental Investors Class F1 shares

(ticker: AFIFX), which had a 12b-1 fee of 25 basis points, when clients could have

been placed in a lower-cost share class of the same fund. Clients could have been

placed in the fund’s Class F2 (ticker: FINFX), which had no 12b-1 fee, a lower-

expense ratio, and the same associated ticket charges.

      91.    Nevertheless, Pagliara and Murphy generated more than $3,500 in

12b-1 fee revenue by placing more than 50 client accounts into higher-cost Class

F1 shares of the fund in 2016, 2017 and the first half of 2018.

      92.    Similarly, since January 2016, CapWealth invested certain advisory

clients in the American Funds New Perspective Class F1 shares (ticker: NPFFX),

which had a 12b-1 fee of 25 basis points, when clients could have been placed in a

lower-cost share class of the same fund. Clients could have been placed in the

fund’s Class F2 shares (ticker: ANWFX), which had no 12b-1 fee, a lower-expense

ratio, and the same associated ticket charges.

      93.    Nevertheless, Pagliara and Murphy generated more than $3,300 in

12b-1 fee revenue by placing more than 45 client accounts into the higher-cost

Class F1 shares of the fund in 2016, 2017 and the first half of 2018.


                                         22
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 22 of 28 PageID #: 22
E.     CapWealth’s Compliance Deficiencies Regarding Mutual Fund Share Class
       Selection

       94.   During the Relevant Period, CapWealth failed to adopt and implement

written policies and procedures reasonably designed to prevent violations of the

Advisers Act and the rules thereunder arising from the firm’s mutual fund share

class selection practices.

       95.   While the firm had some general written policies concerning conflict

disclosures, it did not apply those policies to its share class selection practices.

Specifically, the firm’s “Policies and Procedures Manual” from June 2016 stated:

         CapWealth must disclose any possible conflicts of interest to
         clients in Part 2A of Form ADV and the Firm’s Disclosure
         Brochure. The specific information regarding any current or
         potential conflicts of interests must be described clearly.
         Generally, conflicts of interest may be defined as any existing or
         prospective business relationship in which the Firm or its
         Investment Advisor Representatives may have actual or potential
         incentives to place their interests above those of the client, and
         thereby violate Cap Wealths’ [sic] fiduciary responsibilities to the
         client.

       96.   The firm never implemented this policy concerning the disclosure of

conflicts of interest in the context of mutual fund share class selection and 12b-1

fees. The firm had the same deficient disclosures about 12b-1 fees from at least

July 2014 until June 2018.

       97.   CapWealth also failed to adopt and implement a reasonably designed

process for regularly reviewing fund prospectus materials to assess whether a client



                                           23
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 23 of 28 PageID #: 23
had become eligible for conversion to a lower-cost share class without 12b-1 fees.

        98.   Similarly, during the Relevant Period, CapWealth had a “best

execution” policy which stated: “The Firm, through the trading department at

[CapWealth’s clearing broker-dealer] or any other custodian will cause each

customer’s securities transactions to be executed in such a manner that the

customer’s total costs or proceeds in each transaction is the most favorable under

the circumstances.”

        99.   CapWealth failed to implement this policy with respect to mutual fund

share class selections for clients’ new purchases during the Relevant Period.

F.      Defendants Agreed to Toll the Statute of Limitations

        100. Defendants agreed to toll any statute of limitations applicable to the

claims alleged herein during the period from May 15, 2020 through November 16,

2020.

                                COUNT I – FRAUD

                  Violations of Section 206(2) of the Advisers Act
                               [15 U.S.C. § 80b-6(2)]

        101. Paragraphs 1 through 100 are hereby re-alleged and are incorporated

herein by reference.

        102. Defendants, acting as investment advisers, by use of the mails or

means or instrumentalities of interstate commerce, directly and indirectly engaged

in transactions, practices, and courses of business which operated as a fraud and

                                          24
     Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 24 of 28 PageID #: 24
deceit upon clients and prospective clients, all as more particularly described

above.

      103. By reason thereof, Defendants violated and, unless enjoined, will

continue to violate Section 206(2) of the Advisers Act [15 U.S.C. § 80b-6(2)].

                               COUNT II – FRAUD

Violations of Section 206(4) of the Advisers Act and Rule 206(4)-7 thereunder
              [15 U.S.C. § 80b-6(4) and 17 C.F.R. § 275.206(4)-7]

      104. Paragraphs 1 through 100 are hereby re-alleged and are incorporated

herein by reference.

      105. Section 206(4) of the Advisers Act [15 U.S.C. § 80b-6(4)] provides

that it is unlawful for an investment adviser to engage in an act, practice or course

of business which is fraudulent, deceptive or manipulative. It further states that the

Commission shall issue rules to define and prescribe measures to prevent such

misconduct. Rule 206(4)-7 under the Advisers Act [17 C.F.R. § 275.206(4)-7]

requires, among other things, that investment advisers registered with the

Commission adopt and implement written policies and procedures reasonably

designed to prevent violations, by the investment adviser and its supervised

persons, of the Advisers Act and its rules. Such investment advisers must also

review the adequacy of those policies and procedures and the effectiveness of their

implementation, at least annually.

      106. CapWealth failed to adopt and implement written policies and

                                          25
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 25 of 28 PageID #: 25
procedures reasonably designed to prevent Defendants’ inadequate conflicts

disclosures and failure to seek best execution arising from their mutual fund share

class selection practices.

      107. By reason thereof, CapWealth violated and, unless enjoined, will

continue to violate Section 206(4) of the Advisers Act [15 U.S.C. § 80b-6(4)] and

Rule 206(4)-7 [17 C.F.R. § 275.206(4)-7] thereunder.

                             PRAYER FOR RELIEF

      WHEREFORE, the Commission respectfully prays for:

                                         I.

      Findings of fact and conclusions of law pursuant to Rule 52 of the Federal

Rules of Civil Procedure, finding that the Defendants named herein committed the

violations alleged herein.

                                         II.

      Permanent injunctions enjoining Defendants from violating, directly or

indirectly, Section 206(2) of the Advisers Act [15 U.S.C. § 80b-6(2)].

                                        III.

      A permanent injunction enjoining Defendant CapWealth from violating,

directly or indirectly, Section 206(4) of the Advisers Act [15 U.S.C. § 80b-6(4)]

and Rule 206(4)-7 thereunder [17 C.F.R. § 275.206(4)-7].




                                         26
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 26 of 28 PageID #: 26
                                         IV.

      Disgorgement by Pagliara and Murphy of all ill-gotten gains or unjust

enrichment with prejudgment interest, to effect the remedial purposes of the

federal securities laws.

                                         V.

      An order pursuant to Section 209(e) of the Advisers Act [15 U.S.C. § 80b-

9(e)] imposing civil penalties against Defendants.

                                         VI.

      Such other and further relief as this Court may deem just, equitable, and

appropriate in connection with the enforcement of the federal securities laws and

for the protection of investors.

                             JURY TRIAL DEMAND

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the

Commission demands trial by jury in this action of all issues so triable.


      Dated this 11th day of December, 2020.

                                       Respectfully submitted,

                                       /s/ Kristin W. Murnahan
                                       M. Graham Loomis
                                       Regional Trial Counsel
                                       Georgia Bar No. 457868
                                       Tel: (404) 842-7622
                                       Email: loomism@sec.gov



                                         27
   Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 27 of 28 PageID #: 27
                                Kristin W. Murnahan
                                Senior Trial Counsel
                                Georgia Bar No. 759054
                                Tel: (404) 842-7655
                                Email: murnahank@sec.gov


                                COUNSEL FOR PLAINTIFF
                                Securities and Exchange Commission
                                Atlanta Regional Office
                                950 East Paces Ferry Road, N.E., Suite 900
                                Atlanta, GA 30326-1382
                                Tel (main): (404) 842-7600
                                Fax: (703) 813-9364




                                  28
Case 3:20-cv-01064 Document 1 Filed 12/11/20 Page 28 of 28 PageID #: 28
